Citation Nr: 0739603	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  04-29 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for an anxiety 
disorder, not otherwise specified (NOS), currently evaluated 
as 50 percent disabling.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for multiple joint 
pain, to include as a manifestation of an undiagnosed 
illness.


REPRESENTATION

The veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
October 1973 to August 1977, and from December 1990 to May 
1991.  He also had service in the Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) arose 
from January 2004 and April 2004 decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  

In the veteran's April 2004 notice of disagreement (NOD), he 
requested service connection for tinnitus.  Since this claim 
has not been adjudicated by the RO, it is referred to the RO 
for appropriate action.  The Board does not currently have 
jurisdiction to consider it.  See 38 C.F.R. § 20.200 (2007).

A December 2004 note from Dr. Doyle, a VA psychologist, 
indicates the veteran is unemployable due, at least in part, 
to his service-connected anxiety disorder.  The Board 
interprets this as an inferred claim for a total disability 
rating based on individual unemployability (TDIU).  
Therefore, this issue is also referred to the RO for initial 
consideration.  



FINDINGS OF FACT

1.  Resolving reasonable doubt in the veteran's favor, his 
anxiety disorder results in occupational and social 
impairment with deficiencies in most areas; however, there is 
no objective evidence of impairment of thought process, 
delusions or hallucinations, grossly inappropriately 
behavior, disorientation to time and place, memory loss, or 
an intermittent inability to perform activities of daily 
living.  

2.  The veteran's does not currently have bilateral hearing 
loss related to his military service.	

3.  There is no competent medical evidence linking the 
veteran's complaints of joint pain with his military service.


CONCLUSIONS OF LAW

1.  The criteria are met for a 70 percent rating for an 
anxiety disorder.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, 
Diagnostic Code (DC) 9400 (2007).

2.  The veteran's bilateral hearing loss was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.1, 3.6, 3.159, 3.303, 3.385 (2007).

3.  An undiagnosed illness manifested by multiple joint pain 
was not incurred in or aggravated by service. 38 U.S.C.A. §§ 
1110, 1117, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

U.S. Court of Appeals for Veterans Claims (Court) has held 
that the VCAA applies "generally to all five elements of a 
claim for service connection": 
(1) veteran status; (2) existence of a disability; (3) 
service connection of the disability; (4) degree of 
disability; and (5) effective date of the disability).  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 487 (2006).

The RO sent a VCAA notice letter to the veteran in December 
2003.  The letter provided him with notice of the evidence 
necessary to support his claims that was not on record at the 
time the letter was issued, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
letter satisfied the first three notice requirements outlined 
in 38 C.F.R. § 3.159(b)(1) and Pelegrini II, but did not 
include the specific language of the fourth element.  

Although the VCAA letter did not contain the precise language 
specified in 
38 C.F.R. § 3.159(b)(1), the veteran was otherwise fully 
notified of the need to give VA any evidence pertaining to 
his claims.  The letter requested that he provide or identify 
any evidence supporting his claims and specifically outlined 
the necessary evidence; it also told him that he was 
responsible for ensuring that VA received such evidence.  
Therefore, the absence of this specific language in the VCAA 
letter did not prejudice him, and thus, this notice defect is 
harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  

The VCAA notice to the veteran did not describe the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  With regard to 
his claims for service connection, since the Board will 
conclude below that the preponderance of the evidence is 
against these claims, any questions as to the appropriate 
downstream disability ratings or effective dates to be 
assigned are rendered moot.  With regard to his claim for an 
increased rating, as will be discussed further below, the 
Board is granting the claim but is not assigning an effective 
date.  

Content-complying VCAA notice, to the extent possible, must 
be provided prior to an initial unfavorable decision by the 
RO.  Pelegrini II, 18 Vet. App. at 120; Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Here, VCAA notice 
was provided in December 2003, prior to the RO's initial 
decisions in January and April 2004.

In developing his claims, VA obtained the veteran's service 
treatment records and VA treatment records.  Under the VCAA, 
VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon, 20 Vet. App. 
at 83.  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

With regard to the veteran's claims regarding multiple joint 
pain and an anxiety disorder, VA examinations were provided 
in December 2003 and February 2004, respectively.  With 
regard to his claim for bilateral hearing loss, he has not 
been afforded a VA examination.  In this case, even assuming 
he meets the criteria for a hearing loss disability under VA 
standards, there is no competent evidence that it may be 
related to service.  He has not reported a continuity of 
symptomatology since service and there is no competent 
medical opinion linking this condition to service.  Under 
these circumstances, VA is not required to provide a VA 
examination.  

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claims.


Increased Rating for an Anxiety Disorder

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2007).

All reasonable doubt is resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  In assessing the 
degree of disability of a service-connected condition, the 
disorder and reports of rating examinations are to be viewed 
in relation to the whole history.  38 C.F.R. §§ 4.1, 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's anxiety disorder is rated under 38 C.F.R. § 
4.130, DC 9400, according to the General Rating Formula for 
Mental Disorders.  

The veteran is currently receiving a 50 percent rating.  A 50 
percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

VA treatment records indicate that in November 2003 the 
veteran's treating psychologist, Dr. Doyle, reported that the 
veteran was doing much worse.  The veteran said he had near 
continuous anxiety and depression affecting his ability to 
function independently, appropriately, or effectively.  He 
also reported severe problems coping with stress, and an 
inability to establish and maintain effective relationships 
with others.  He said he had thoughts of homicide.  On 
physical examination, he was oriented times four (person, 
place, time, and situation).  His mood was serious to somber 
and affect was congruent.  His memory, concentration, 
comprehension, and, at times, judgment were affected on a 
daily basis, and, at times, on an hourly basis.  His global 
assessment of functioning (GAF) score was 42.

The report of the December 2003 VA examination for mental 
disorders indicates the veteran said he had not worked since 
2000.  He said he was fired from his job because he had 
problems with his supervisor.  He was extremely hostile and 
angry.  He complained of recurrent intrusive thoughts of 
Iraq, distressing dreams and nightmares, avoidance 
tendencies, and social isolation.  He also said he had 
difficulties concentrating, increased irritability, and 
exaggerated startle response.  On objective mental 
examination, the examiner stated that the veteran was fairly 
angry, hostile, and withdrawn.  He made poor eye contact.   
His speech was normal rate and tone, fluent, and fairly 
verbal while discussing symptoms.  His mood was angry and 
affect was congruent.  Thought content was without any 
auditory or visual hallucinations.  There was no paranoia, 
suicidal or homicidal ideations.  Cognitively, he was alert 
and oriented to person, place, time, and situation.  Memory 
was intact and concentration as fair.  Insight and judgment 
were fair.  The examiner assigned a GAF score of 60 and 
stated that it did not appear that the veteran's symptoms had 
worsened since the previous October 2002 VA examination.  The 
examiner believed his symptoms were more a reflection of a 
personality disorder rather than true post-traumatic stress 
disorder (PTSD) or anxiety disorder.  The examiner did not 
believe he had PTSD, but that if his subjective symptoms were 
to be believed, a diagnosis of anxiety disorder, NOS, was 
more appropriate.  The examiner said that he was employable 
but might need to go through vocational rehabilitation.  
Anger management was also suggested.  

In a December 2004 note, Dr. Doyle stated that he believed 
the veteran was severely disabled and unemployable due to his 
severe PTSD.  He also said the veteran met the criteria for 
an anxiety disorder.  The doctor said the veteran was unable 
to cope with normal daily stress on or off the job and that 
his behavior, emotions, and cognitions were unreliable and 
unpredictable due to his PTSD.  The GAF score assigned was 
41.

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness."  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994) (DSM-IV).  According to DSM-IV, a GAF score of 41 to 
50 is indicative of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 51 to 60, in comparison, is indicative of only moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

The VA examiner assigned a GAF score of 60 and described 
symptoms indicative of moderate impairment most equivalent to 
a 50 percent rating.  Dr. Doyle, the veteran's VA treating 
physician, assigned GAF scores of 41 and 42 indicative of 
severe impairment most equivalent to a 70 percent rating.  
Resolving all reasonable doubt in the veteran's favor, a 
higher 70 percent rating is granted.  See 38 U.S.C.A. § 
5107(b); see Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

An even higher 100 percent rating is not warranted because 
the veteran has not exhibited symptoms productive of total 
occupational and social impairment.  Although there have been 
subjective reports of various symptoms, there has been no 
objective evidence of gross impairment in thought processes 
or communication, persistent delusions or hallucinations, or 
grossly inappropriate behavior.  He has not been shown to be 
a persistent danger of hurting himself or others.  He has not 
shown an inability to perform activities of daily living, 
disorientation to time or place, or any memory impairment.  
So although Dr. Doyle believes the veteran is unemployable, 
the symptoms associated with his anxiety disorder do not meet 
the level of impairment necessary for a 100 percent rating.  
As mentioned, the Board is referring the issue of a TDIU to 
the RO for initial consideration.

In addition, there is no showing that the veteran's service-
connected disability presents such an exceptional or unusual 
disability picture so as to warrant the assignment of a 
disability rating on an extraschedular basis.  See 38 C.F.R. 
§ 3.321.  The veteran claims he is unemployable and an 
inferred claim for TDIU has been referred to the RO for 
adjudication.  However, making such a claim is not equivalent 
to demonstrating exceptional factors warranting referral of 
the initial rating claim for extraschedular rating.  The 
evidence does not show frequent periods of hospitalization or 
other evidence that would render impractical the application 
of the regular schedular standards. 

The degrees of disability specified under the rating schedule 
are generally considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.2.  In the absence of evidence 
of exceptional factors for an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1), the Board is not required to remand the 
claim for consideration of an extraschedular rating.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


Service Connection - In General

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, No. 04-0534 (U.S. Vet. App., Jun. 15, 2007); see 
Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


Service Connection for Bilateral Hearing Loss

As for claims for service connection for hearing loss, in 
particular, for purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims 
(CAVC/Court) has held that the provisions of 38 C.F.R. § 
3.385 do not have to be met during service, only currently.  
See Hensley v. Brown, 5 Vet. App. 155 (1993); see also 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The veteran's service treatment records indicate that the 
results of audiology examinations given in June 1981, April 
1985, March 1989, February 1993, and January 1998, were all 
within normal limits.  A September 2001 VA treatment record 
indicates he did not have any hearing loss.  

In September 2003, the veteran filed a claim for bilateral 
hearing loss, which was denied in January 2004.  In April 
2004, he filed an NOD stating that he had bilateral noise-
induced hearing loss with tinnitus, which he believed was the 
result of acoustic trauma during military service.  

The veteran is competent to testify as the presence of 
observable symptomatology such as hearing loss.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 
2 Vet. App. at 494-95 (lay person may provide eyewitness 
account of medical symptoms).  However, he is not competent 
to render an opinion as to whether his hearing loss meets the 
minimum threshold requirements to be considered a disability 
under 38 C.F.R. § 3.385.  The evidence does not indicate he 
met these criteria during active duty or at the time of his 
most recent January 1998 periodic examination for the Army 
National Guard.  Moreover, he has not reported a continuity 
of symptomatology since service or other basis to relate his 
current complaints of hearing loss to service.  Indeed, as 
was noted earlier, a September 2001 VA treatment record, 
which included an examination of the veterans ears, states 
that the veteran did not have any hearing loss.

In view of the relevant medical evidence of record, the Board 
finds that an additional medical examination under 
38 U.S.C.A. § 5103A(d) (2007) is not necessary because the 
record does not contain competent evidence of current hearing 
impairment (or persistent or recurrent symptoms thereof) and 
the evidence is otherwise sufficient for VA to make a 
decision on this appeal.

For these reasons, the claim for service connection for 
bilateral hearing loss must be denied because the 
preponderance of the evidence is against the claim-meaning 
there is no reasonable doubt to resolve in the veteran's 
favor.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


Service Connection for Multiple Joint Pain as a 
Manifestation of an Undiagnosed Illness

For veterans with service in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  Under that section, service 
connection may be warranted for a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability that became manifest during active military, naval 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2011.  38 C.F.R. 
§ 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.

A medically unexplained chronic multi symptom illness is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as well as any other illness that 
the Secretary determines meets the criteria for a medically 
unexplained chronic multi symptom illness.  38 C.F.R. § 
3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. 
§ 3.317(a)(2)(ii)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations 
of undiagnosed illness include, but are not limited to, the 
following:  (1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint pain; (6) 
neurologic signs or symptoms; (7) neuropsychological signs or 
symptoms; (8) signs or symptoms involving the respiratory 
system (upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs 
or symptoms; (12) abnormal weight loss; and (13) menstrual 
disorders.  38 C.F.R. 
§ 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(4).

At the most recent February 2004 VA examination for the 
veteran's joints, he reported pain in his low back, left 
wrist, left knee, right ankle, right foot, and both hips.  
With regard to the pain in his low back, left wrist, right 
ankle and right foot, this has been attributed to known 
diagnoses.  

With regard to the veteran's low back, an April 1996 VA 
treatment record notes a diagnosis of spondylolisthesis.  A 
November 1998 magnetic resonance imaging revealed mild 
central canal stenosis at the L3-4 and L4-5 levels.  A June 
2001 VA X-ray revealed mild retrololisthesis at the L5-S1 
level and a mild loss of disc height at the L5-S1 level.  The 
report of a June 2002 VA examination noted that the veteran 
had mild degenerative joint disease (DJD) of the low back.  
Because the veteran's complaints of low back pain are 
attributable to a known diagnosis, service connection is not 
warranted as a manifestation of an undiagnosed illness.  
Moreover, service connection for a back disability on a 
direct basis was denied by the RO in 1994.  

With regard to the veteran's left wrist, the report of a June 
2002 VA examination indicates he had a ganglion cyst of the 
left wrist.  A March 2002 X-ray also revealed foreign bodies 
near his thumb where he said he was shot as kid.  The 
ganglion cyst was excised in July 2002.  The February 2004 VA 
examination indicates he had full range of motion with pain.  
Service connection is not warranted for a chronic left wrist 
disability as a manifestation of an undiagnosed illness, 
because these symptoms have been attributed to a known 
diagnosis.  Furthermore, the evidence does not indicate the 
ganglion cyst was incurred or is otherwise proximately 
related to his military service.

With regard to the veteran's right ankle and right foot, 
service treatment records indicate he complained of pain in 
his right great toe in June 1992.  He was referred to 
podiatry and a corn/callous was removed.  The report of a 
February 1993 periodic examination indicates his feet were 
normal.  On the Report of Medical History, he denied foot 
trouble.  In September 1994, he reported that the growth had 
recurred and that he was seeking treatment at VA.  The report 
of a January 1998 periodic examination indicates his feet 
were normal and that he denied foot trouble.  

The veteran's VA treatment records indicate that a September 
1998 X-ray revealed slight hallux valgus of the right foot 
with minimal degenerative changes at the first 
metatarsophalangeal joint.  The report of the June 2002 VA 
examination indicates he had mild DJD of the right ankle and 
foot.  Therefore, his current complaints of pain in his right 
ankle and foot have been attributed to a known diagnosis and 
he is service-connected for a right foot disability 
characterized as "keloid, right medical aspect, 1st 
metatarsal."  There is no evidence the DJD is related to his 
military service.

The veteran's reports of left knee and bilateral hip pain 
have not been attributed to a known diagnosis.  His service 
treatment records indicate he underwent left knee 
arthroscopic surgery in 1991 without sequelae (i.e. 
residuals).  The report of the December 1993 VA Persian Gulf 
Registry examination indicates he did not complain of any 
knee or hip pain at that time.  

In June 2001, the veteran began receiving TENS treatment for 
his left paraspinals and left hip.  A June 2001 VA treatment 
record notes limited flexion of the left knee with tenderness 
on palpation.  He was given instructions for exercises to 
perform at home.  The physical therapist noted that it was 
difficult to assess the knee with accuracy because of a 
magnification of symptoms by the veteran.  A June 2001 X-ray 
of the left knee indicated that the joint space was well 
preserved without effusion or bony abnormalities.  An August 
2001 VA treatment record indicates he complained of back pain 
and a myofascial release was performed to the right hip 
flexors to decrease extreme tenderness to palpation and tight 
musculature.  He was hyperreactive over tender points of 
shoulders, wrists, and knees.  In December 2001, it was noted 
that rheumatoid studies were normal.  In March 2002, he 
complained of knee pain.  He had full range of motion of the 
left knee with some discomfort.  

The report of a February 2004 VA examination indicates the 
veteran's left knee range of motion was limited with global 
diffuse medial, lateral, and patellofemoral compartmental 
pain.  There was no swelling, increased warmth or 
instability.  Range of motion of the hips was also limited 
bilaterally.  The examiner noted that the examination was 
very different from the previous June 2002 VA examination.  
It was noted that the veteran guarded and gave multiple signs 
including chronic diffuse global pain, which was out of 
proportion to any past findings.  The examiner noted that 
there was no history of any chronic joint pain in his claims 
file except for back pain.  X-rays showed no degenerative 
changes of the hips or left knee.  The examiner did not 
believe he had fibromyalgia or an undiagnosed illness.  The 
examiner believed there was "a secondary-type gain," 
implying that the veteran was exaggerating his symptoms for 
monetary gain.  The examiner stated that he did not believe 
the veteran had any limitations or functional impairment and 
that his history and examination were extremely out of 
proportion from his radiographic and clinical findings.  
There is no competent medical evidence to the contrary.

For these reasons, the claim for service connection for 
multiple joint pain as a manifestation of an undiagnosed 
illness must be denied because the preponderance of the 
evidence is against the claim -meaning there is no 
reasonable doubt to resolve in the veteran's favor.  
38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Entitlement to a 70 percent disability rating for service-
connected anxiety disorder is granted, subject to the laws 
and regulations governing monetary awards.

The claim for service connection for bilateral hearing loss 
is denied.

The claim for service connection for multiple joint pain, to 
include as a manifestation of an undiagnosed illness, is 
denied.



______________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


